Title: From George Washington to Thomas Durie, 3 November 1781
From: Washington, George
To: Durie, Thomas


                  
                     Sir,
                      3 November 1781
                  
                  After the Vessels, for which you have obtained Passports to New York are dispatched, you may suffer the remaining officers—on Parole—Merchants—and others (included in the Capitulation of York) together with those which have been detained by Count de Grasse & liberated by me, to procure a Vessel for New York—or to Charles Town; and will fill up the blank Passports herewith given you, accordingly.
                  You will use every means in your power, and all possible diligence, to remove the British & other sick & wounded from Gloucester to Fredericksburg—You are to apply to His Excellency the Govr or the Lt Governor for his direction and aid to accomplish this business—and the mode I would wish to have pursued, is to remove them in the first instance by Water to Todds bridge & from thence to Fredericksburg—by Land wholly, or to Hobbs hole first, & by Water afterwards.  Provision must be made at all these places—if they are determind on for their reception.
                  I shall write to General Weeden of Fredericksburg to make the necessary provision for the reception of these Prisoners at That place—to provide Guards—and to remove them to their respective places of destination as they recover. a copy of which you are to furnish him with.
                  A Detachment from the Maryland line will remain at Gloucester for the purposes of guarding, & removing the prisoners to the places before mentioned when the means are provided—the officer will be instructed to take your directions on this head.
                  Herewith you will receive a Warrant on the Qr Mr Genl for the Sum of Twenty five pounds in Specie towards defraying your necessary expences—an acct of which you are to render.
                  
               